EXHIBIT 10.1

 

WARRANT AGENCY AGREEMENT

 

WARRANT AGENCY AGREEMENT made as of December 16, 2016 (the “Issuance Date”),
between Soligenix, Inc., a Delaware corporation, with offices at 29 Emmons
Drive, Suite C-10 Princeton, New Jersey 08540 (the “Company”), and American
Stock Transfer & Trust Company, LLC, with offices at 6201 15th Avenue, Brooklyn,
New York 11219 (the “Warrant Agent”).

 

WHEREAS, the Company is engaged in a public offering (the “Offering”) of up to
1,920,500 shares of the Company’s common stock, par value $0.001 per share
(“Common Stock”), and up to 2,400,625 warrants (the “Warrants”), with each such
Warrant evidencing the right of the holder thereof to purchase one share of
Common Stock for $3.95, subject to adjustment as described herein; and

 

WHEREAS, the Company has filed with the Securities and Exchange Commission a
Registration Statement on Form S-1 (File No. 333-206266) (as the same may be
amended from time to time, the “Registration Statement”) for the registration,
under the Securities Act of 1933, as amended (the “Securities Act”), of, among
other securities, the Warrants and the Common Stock issuable upon exercise of
the Warrants (the “Warrant Shares”), and such Registration Statement was
declared effective on November 22, 2016; and

 

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange and exercise of the Warrants; and

 

WHEREAS, the Company desires to provide for the provisions of the Warrants, the
terms upon which they shall be issued and exercised, and the respective rights,
limitation of rights, and immunities of the Company, the Warrant Agent, and the
holders of the Warrants; and

 

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants the valid, binding and legal obligations of the Company, and
to authorize the execution and delivery of this Warrant Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1. Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent
to act as agent for the Company for the Warrants, and the Warrant Agent hereby
accepts such appointment and agrees to perform the same in accordance with the
express terms and conditions set forth in this Warrant Agreement (and no implied
terms or conditions).

 

2. Warrants.

 

2.1 Form of Warrant. Each Warrant, whenever issued, shall be issued in
registered form only. All of the Warrants shall be represented by one or more
book-entries maintained by the Warrant Agent.

 

2.2. Registration.

 

2.2.1. Warrant Register. The Warrant Agent shall maintain books (“Warrant
Register”), for the registration of original issuance and the registration of
transfer of the Warrants. Upon the initial issuance of the Warrants, the Warrant
Agent shall issue and register the Warrants in the names of the respective
holders thereof in such denominations and otherwise in accordance with written
instructions delivered to the Warrant Agent by the Company. All of the Warrants
shall be represented by one or more Warrants and registered in the name of Cede
& Co., a nominee of The Depository Trust Company (the “Depository”). Ownership
of beneficial interests in the Warrants shall be shown on, and the transfer of
such ownership shall be effected through, records maintained (i) by the
Depository or its nominee for each Warrant; (ii) by institutions that have
accounts with the Depository (such institution, with respect to a Warrant in its
account, a “Participant”); or (iii) directly on the book-entry records of the
Warrant Agent with respect only to owners of beneficial interests that represent
such direct registration.

 



  

 

 

2.2.2. Beneficial Owner; Registered Holder. The term “beneficial owner” shall
mean any person in whose name ownership of a beneficial interest in the Warrants
evidenced by a Warrant is recorded in the records maintained by the Depository
or its nominee. Prior to due presentment for registration of transfer of any
Warrant, the Company and the Warrant Agent may deem and treat the person in
whose name such Warrant shall be registered upon the Warrant Register
(“registered holder”), as the absolute owner of such Warrant and of each Warrant
represented thereby, for the purpose of any exercise thereof, and for all other
purposes, and neither the Company nor the Warrant Agent shall be affected by any
notice to the contrary.

 

3. Terms and Exercise of Warrants.

 

3.1. Exercise Price. Each Warrant shall entitle the registered holder thereof,
subject to the provisions of such Warrant and of this Warrant Agreement, to
purchase from the Company the number of shares of Common Stock stated therein,
at the price of $3.95 per whole share, subject to the subsequent adjustments
provided in Section 4 hereof. The term “Exercise Price” as used in this Warrant
Agreement refers to the price per share at which Common Stock may be purchased
at the time a Warrant is exercised.

 

3.2. Duration of Warrants. A Warrant may be exercised only during the period
(the “Exercise Period”) commencing on the Issuance Date and terminating at 5:00
P.M., New York City time (the “close of business”) on December 15, 2021
(“Expiration Date”). Each Warrant not exercised on or before the Expiration Date
shall become void, and all rights thereunder and all rights in respect thereof
under this Warrant Agreement shall cease at the close of business on the
Expiration Date.

 

3.3. Exercise of Warrants.

 

3.3.1. Exercise and Payment. Subject to the provisions of this Warrant
Agreement, a registered holder may exercise a Warrant by delivering, not later
than 5:00 P.M., New York time, on any business day during the Exercise Period
(the “Exercise Date”) to the Warrant Agent at its office designated for such
purpose (i) the Warrants to be exercised shown on the records of the Depository
to an account of the Warrant Agent at the Depository designated for such purpose
in writing by the Warrant Agent to the Depository from time to time, (ii) an
election to purchase the Warrant Shares underlying the Warrants to be exercised
(“Election to Purchase”), properly delivered by the Participant in accordance
with the Depository’s procedures, and (iii) the Warrant Price for each Warrant
to be exercised, and all applicable taxes and charges due in connection with the
exercise of such Warrants, in lawful money of the United States of America by
certified or official bank check or by bank wire transfer in immediately
available funds.

 

If any of (A) the Warrants, (B) the Election to Purchase, or (C) the Warrant
Price therefor, and all applicable taxes and charges due in connection
therewith, is received by the Warrant Agent after 5:00 P.M., New York time, on
any date, or on a date that is not a business day, the Warrants with respect
thereto will be deemed to have been received and exercised on the business day
next succeeding such date. For the avoidance of doubt, the “Exercise Date” will
be the date the materials in the foregoing sentence are received by the Warrant
Agent (if by 5:00 P.M., New York time), or the following business day (if after
5:00 P.M., New York time), regardless of any earlier date written on the
materials. If the Warrants are received or deemed to be received after the
Expiration Date, the exercise thereof will be null and void and any funds
delivered to the Warrant Agent will be returned to the registered holder or
Participant, as the case may be, as soon as practicable. In no event will
interest accrue on any funds deposited with the Warrant Agent in respect of an
exercise or attempted exercise of Warrants. The validity of any exercise of
Warrants will be determined by the Company in its sole discretion and such
determination will be final and binding upon the registered holder or
Participant and the Warrant Agent. Neither the Company nor the Warrant Agent
shall have any obligation to inform a registered holder or the Participant, as
applicable, of the invalidity of any exercise of Warrants.

 

The Warrant Agent shall deposit all funds received by it in payment of the
Warrant Price in the account of the Company maintained with the Warrant Agent
for such purpose and shall advise the Company via telephone at the end of each
day on which funds for the exercise of the Warrants are received of the amount
so deposited to its account. The Warrant Agent shall promptly confirm such
telephonic advice to the Company in writing.

 



 2 

 

 

3.3.2. Issuance of Warrant Shares. The Warrant Agent shall, by 11:00 A.M. New
York Time on the business day following the Exercise Date of any Warrant, advise
the Company or, if instructed in writing to do so by the Company, the transfer
agent and registrar, in respect of (i) the number of Warrant Shares indicated on
the Election to Purchase as issuable upon such exercise with respect to such
exercised Warrants, (ii) the instructions of each registered holder or
Participant, as the case may be, provided to the Warrant Agent with respect to
the notation that shall be made to the records maintained by the Depository, its
nominee for each Warrant, or a Participant, as appropriate, evidencing the
balance, if any, of the Warrants remaining after such exercise and (iii) such
other information as the Company shall reasonably request.

 

The Company shall, by 5:00 P.M., New York time, on the third business day next
succeeding the Exercise Date of any Warrant and the clearance of the funds in
payment of the Warrant Price, use its reasonable best efforts to cause its
transfer agent to electronically transmit the Warrant Shares issuable upon
exercise to the Depository by crediting the account of the Depository or of the
Participant through its Deposit Withdrawal Agent Commission system. The time
periods for delivery described in the immediately preceding paragraph shall
apply to the electronic transmittals described herein.

 

3.3.3. Valid Issuance. All shares of Common Stock issued by the Company upon the
proper exercise of a Warrant in conformity with this Warrant Agreement shall be
validly issued, fully paid and non-assessable.

 

3.3.4. No Fractional Exercise. Warrants may be exercised only in whole numbers
of Warrant Shares. No fractional Warrant Shares are to be issued upon the
exercise of the Warrant, but rather the number of Warrant Shares to be issued
shall be rounded up or down, as applicable, to the nearest whole number. If
fewer than all the Warrants evidenced by a Warrant are exercised, a notation
shall be made to the records maintained by the Depository, its nominee for each
Warrant, or a Participant, as appropriate, evidencing the balance of the
Warrants remaining after such exercise.

 

3.3.5 No Transfer Taxes. The Company shall not be required to pay any stamp or
other tax or charge required to be paid in connection with any transfer involved
in the issue of the Warrant Shares upon the exercise of Warrants; and in the
event that any such transfer is involved, the Company shall not be required to
issue or deliver any Warrant Shares until such tax or other charge shall have
been paid or it has been established to the Company’s and the Warrant Agent’s
satisfaction that no such tax or other charge is due.

 

3.3.6 Date of Issuance. Each person in whose name any such shares of Common
Stock is issued shall for all purposes be deemed to have become the holder of
record of such shares on the date on which the Warrant was validly exercised and
payment of the Warrant Price was made, irrespective of the date of delivery of
such Election to Purchase, except that, if the date of such Election to Purchase
and payment is a date when the stock transfer books of the Company are closed,
such person shall be deemed to have become the holder of such shares at the
close of business on the next succeeding date on which the stock transfer books
are open.

 

3.3.7 Cashless Exercise Under Certain Circumstances.

 

(i) The Company shall provide to the Warrant Agent and each registered holder of
Warrants prompt written notice of any time that the Company is unable to issue
the Warrant Shares via DTC transfer or otherwise (without restrictive legend),
because (A) the Commission has issued a stop order with respect to the
Registration Statement, (B) the Commission otherwise has suspended or withdrawn
the effectiveness of the Registration Statement, either temporarily or
permanently, (C) the Company has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or (D) otherwise
(each a “Restrictive Legend Event”). To the extent that a Restrictive Legend
Event occurs after the registered holder has exercised a Warrant in accordance
with the terms of the Warrants but prior to the delivery of the Warrant Shares,
the Company shall, at the election of the registered holder, which shall be
given within five (5) days of receipt of such notice of the Restrictive Legend
Event, either (A) rescind the previously submitted Election to Purchase and the
Company shall return all consideration paid by registered holder for such shares
upon such rescission or (B) treat the attempted exercise as a cashless exercise
as described in the next paragraph and refund the cash portion of the exercise
price to the registered holder.

 



 3 

 

 

(ii) If a Restrictive Legend Event has occurred and no exemption from the
registration requirements is available, the Warrant shall only be exercisable on
a cashless basis. Notwithstanding anything herein to the contrary, the Company
shall not be required to make any cash payments or net cash settlement to the
registered holder in lieu of issuance of the Warrant Shares. Upon a “cashless
exercise,” the Holder shall be entitled to receive the number of Warrant Shares
equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:

 

  (A) = the VWAP on the Business Day preceding the Exercise Date;

 

  (B) = the Exercise Price of the Warrant; and

 

  (X) = the number of Warrant Shares that would be issuable upon exercise of the
Warrant in accordance with the terms of the Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

Upon receipt of an Election to Purchase for a cashless exercise, the Warrant
Agent will promptly deliver a copy of the Election to Purchase to the Company to
confirm the number of Warrant Shares issuable in connection with the cashless
exercise. The Company shall calculate and transmit to the Warrant Agent in a
written notice, and the Warrant Agent shall have no duty, responsibility or
obligation under this section to calculate, the number of Warrant Shares
issuable in connection with any cashless exercise. The Warrant Agent shall be
entitled to rely conclusively on any such written notice provided by the
Company, and the Warrant Agent shall not be liable for any action taken,
suffered or omitted to be taken by it in accordance with such written
instructions or pursuant to this Warrant Agreement.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market or the New York Stock Exchange (each, a “Trading Market”), the
daily volume weighted average price of the Common Stock for such date (or the
nearest preceding date) on the Trading Market on which the Common Stock is then
listed or quoted as reported by Bloomberg L.P. (based on a Trading Day from 9:30
a.m. (New York City time) to 4:02 p.m. (New York City time)), (b) the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, OTCQB or OTCQX (c) if the Common
Stock is not then listed or quoted for trading on the OTC Bulletin Board, OTCQB
or OTCQX and if prices for the Common Stock are then reported in the OTC Pink
Market maintained by OTC Markets Group, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the holders of a majority in interest of the
Warrants then outstanding and reasonably acceptable to the Company, the fees and
expenses of which shall be paid by the Company.

 

3.3.8 Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the registered holder the number of Warrant Shares that are
not disputed.

 

4. Adjustments.

 

4.1 Adjustment upon Subdivision or Combination of Common Stock. If the Company
at any time after the Issuance Date subdivides (by any stock split, stock
dividend, recapitalization, reorganization, scheme, arrangement or otherwise)
its outstanding shares of Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision will be
proportionately reduced and the number of Warrant Shares will be proportionately
increased. If the Company at any time after the Issuance Date combines (by any
stock split, stock dividend, recapitalization, reorganization, scheme,
arrangement or otherwise) its outstanding shares of Common Stock into a smaller
number of shares, the Exercise Price in effect immediately prior to such
combination will be proportionately increased and the number of Warrant Shares
will be proportionately decreased. Any adjustment under this Section 4.1 shall
become effective at the close of business on the date the subdivision or
combination becomes effective. The Company shall promptly notify Warrant Agent
in writing of any adjustment to the Warrants and give specific instructions to
the Warrant Agent with respect to any adjustments to the warrant register.

 



 4 

 

 

4.2 Adjustment for Other Distributions. In the event the Company shall fix a
record date for the making of a dividend or distribution to all holders of
Common Stock of any evidences of indebtedness or assets or subscription rights
or warrants (excluding those referred to in Section 4.1 or other dividends paid
out of retained earnings), then in each such case the Holder will, upon the
exercise of this Warrant, be entitled to receive, in addition to the number of
shares of Common Stock issuable thereupon, and without payment of any additional
consideration therefor, the amount of such dividend or distribution, as
applicable, which such Holder would hold on the date of such exercise had such
Holder been the holder of record of such Common Stock as of the date on which
holders of Common Stock received or became entitled to receive such dividend or
distribution. Such adjustment shall be made whenever any such distribution is
made and shall become effective immediately after the record date mentioned
above.

 

4.3. Reclassification, Consolidation, Purchase, Combination, Sale or Conveyance.
If, at any time while the Warrants are outstanding, (i) the Company, directly or
indirectly, in one or more related transactions effects any merger or
consolidation of the Company with or into another person, (ii) the Company,
directly or indirectly, effects any sale, lease, license, assignment, transfer,
conveyance or other disposition of all or substantially all of its assets in one
or a series of related transactions, (iii) any, direct or indirect, purchase
offer, tender offer or exchange offer (whether by the Company or another person)
is completed pursuant to which holders of Common Stock are permitted to sell,
tender or exchange their shares for other securities, cash or property and has
been accepted by the holders of 50% or more of the outstanding Common Stock,
(iv) the Company, directly or indirectly, in one or more related transactions
effects any reclassification, reorganization or recapitalization of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property,
(v) the Company, directly or indirectly, in one or more related transactions
consummates a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another person whereby such other person acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other person or other persons making or party
to, or associated or affiliated with the other persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of a Warrant, the
registered holder shall have the right to receive, for each Warrant Share that
would have been issuable upon such exercise immediately prior to the occurrence
of such Fundamental Transaction, the number of shares of Common Stock, if any,
of the successor or acquiring corporation or of the Company, if it is the
surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable as a result of such Fundamental Transaction by a
holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such Fundamental Transaction. For purposes of
any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the registered holder shall be given the same choice as to the Alternate
Consideration it receives upon any exercise of this Warrant following such
Fundamental Transaction. The Company shall cause any successor entity in a
Fundamental Transaction in which the Company is not the survivor (the “Successor
Entity”) and for which shareholders received any equity securities of the
Successor Entity, to assume in writing all of the obligations of the Company
under this Warrant Agreement in accordance with the provisions of this Section
4.3 pursuant to written agreements and shall, upon the written request of the
registered holder of a Warrant, deliver to the registered holder in exchange for
this Warrant created by this Warrant Agreement a security of the Successor
Entity evidenced by a written instrument substantially similar in form and
substance to the Warrant which is exercisable for a corresponding number of
shares of capital stock of such Successor Entity (or its parent entity), if any,
plus any Alternate Consideration, receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which the
Warrant is exercisable immediately prior to such Fundamental Transaction, and
with an exercise price which applies the exercise price hereunder to such shares
of capital stock, if any, plus any Alternate Consideration (but taking into
account the relative value of the shares of Common Stock pursuant to such
Fundamental Transaction and the value of such shares of capital stock, such
number of shares of capital stock and such exercise price being for the purpose
of protecting the economic value of such Warrant immediately prior to the
consummation of such Fundamental Transaction). Upon the occurrence of any such
Fundamental Transaction the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant Agreement and the Warrant referring
to the “Company” shall refer instead to the Successor Entity), and may exercise
every right and power of the Company and shall assume all of the obligations of
the Company under this Warrant Agreement and the Warrant with the same effect as
if such Successor Entity had been named as the Company herein.

 



 5 

 

 

The Company shall instruct the Warrant Agent in writing to mail by first class
mail, postage prepaid, to each registered holder of a Warrant, written notice of
the execution of any such amendment, supplement or agreement. Any supplemented
or amended agreement entered into by the successor corporation or transferee
shall provide for adjustments, which shall be as nearly equivalent as may be
practicable to the adjustments provided for in Section 4. The Warrant Agent
shall have no duty, responsibility or obligation to determine the correctness of
any provisions contained in such agreement or such notice, including but not
limited to any provisions relating either to the kind or amount of securities or
other property receivable upon exercise of warrants or with respect to the
method employed and provided therein for any adjustments, and shall be entitled
to rely conclusively for all purposes upon the provisions contained in any such
agreement. The provisions of this Section 4.3 shall similarly apply to
successive reclassifications, changes, consolidations, mergers, sales and
conveyances of the kind described above.

 

4.4 Other Events. If any event occurs of the type contemplated by the provisions
of Section 4.1, 4.2 or 4.3 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features to all holders of
Common Stock for no consideration), then the Company's Board of Directors will,
at its discretion and in good faith, make an adjustment in the Exercise Price
and the number of Warrant Shares or designate such additional consideration to
be deemed issuable upon exercise of a Warrant, so as to protect the rights of
the registered holder.

 

4.5. Notices of Changes in Warrant. Upon every adjustment of the Warrant Price
or the number of shares issuable upon exercise of a Warrant, the Company shall
give written notice thereof to the Warrant Agent, which notice shall state the
Warrant Price resulting from such adjustment and the increase or decrease, if
any, in the number of shares purchasable at such price upon the exercise of a
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based. Upon the occurrence of any event
specified in Sections 4.1 or 4.2, then, in any such event, the Company shall
give written notice to each registered holder, at the last address set forth for
such holder in the warrant register, of the record date or the effective date of
the event. Failure to give such notice, or any defect therein, shall not affect
the legality or validity of such event. The Warrant Agent shall be entitled to
rely conclusively on, and shall be fully protected in relying on, any
certificate, notice or instructions provided by the Company with respect to any
adjustment of the Warrant Price or the number of shares issued able upon
exercise of a Warrant, or any related matter, and the Warrant Agent shall not be
liable for any action taken, suffered or omitted to be taken by it in accordance
with any such certificate, notice or instructions or pursuant to this Warrant
Agreement. The Warrant Agent shall not be deemed to have knowledge of any such
adjustment unless and until it shall have received written notice thereof from
the Company.

 

5. Transfer and Exchange of Warrants.

 

5.1. Registration of Transfer. The Warrant Agent shall register the transfer,
from time to time, of any outstanding Warrant upon the Warrant Register, upon
surrender of such Warrant for transfer, properly endorsed with signatures
properly medallion signature guaranteed and accompanied by appropriate
instructions for transfer, and written confirmation from the Company that such
transfer is approved. Upon any such transfer, a new Warrant representing an
equal aggregate number of Warrants shall be issued and the old Warrant shall be
cancelled by the Warrant Agent. The Warrants so cancelled shall be delivered by
the Warrant Agent to the Company from time to time upon request.

 

5.2. Procedure for Surrender of Warrants. Warrants may be surrendered to the
Warrant Agent, together with a written request for exchange or transfer
reasonably acceptable to Warrant Agent, and thereupon the Warrant Agent shall
request written confirmation from the Company that such transfer is approved,
and upon receipt of such written confirmation, the Warrant Agent shall issue in
exchange therefor one or more new Warrants as requested by the registered holder
of the Warrants so surrendered, representing an equal aggregate number of
Warrants; provided, however, that except as otherwise provided herein, each
Warrant may be transferred only in whole and only to the Depository, to another
nominee of the Depository, to a successor depository, or to a nominee of a
successor depository; provided further, however, that in the event that a
Warrant surrendered for transfer bears a restrictive legend, the Warrant Agent
shall not cancel such Warrant and issue new Warrants in exchange therefor until
the Warrant Agent has received an opinion of counsel for the Company stating
that such transfer may be made and indicating whether the new Warrants must also
bear a restrictive legend.

 



 6 

 

 

5.3. Fractional Warrants. The Warrant Agent shall not be required to effect any
registration of transfer or exchange which will result in the issuance of a
Warrant for a fraction of a Warrant.

 

6. Limitations on Exercise. The Company shall not, and shall not instruct the
Warrant Agent to, effect any exercise of any Warrant, and a registered holder
shall not have the right to exercise any portion of a Warrant, to the extent
that after giving effect to the issuance of shares of Common Stock after
exercise as set forth on the applicable Election to Purchase, the registered
holder (together with such registered holder’s Affiliates (as defined in Rule
405 under the Securities Act of 1933), and any other persons acting as a group
together with the registered holder or any of the registered holder’s
Affiliates), would beneficially own in excess of 4.99% of the Company’s Common
Stock. For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the registered holder and its Affiliates shall
include the number of shares of Common Stock issuable upon exercise of the
Warrant with respect to which such determination is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon
exercise of the remaining, non-exercised portion of any Warrant beneficially
owned by the registered holder or any of its Affiliates. Except as set forth in
the preceding sentence, for purposes of this Section 6, beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder, it being acknowledged by the
registered holder that neither the Warrant Agent nor the Company is representing
to the registered holder that such calculation is in compliance with Section
13(d) of the Exchange Act and the registered holder is solely responsible for
any schedules required to be filed in accordance therewith. To the extent that
the limitation contained in this Section 6 applies, the determination of whether
a Warrant is exercisable (in relation to other securities owned by the
registered holder together with any Affiliates) and of which portion of a
Warrant is exercisable shall be in the sole discretion of the registered holder,
and the submission of an Election to Purchase shall be deemed to be the
registered holder’s determination of whether such Warrant is exercisable (in
relation to other securities owned by the registered holder together with any
Affiliates) and of which portion of a Warrant is exercisable, and neither the
Warrant Agent nor the Company shall have any obligation to verify or confirm the
accuracy of such determination and neither of them shall have any liability for
any error made by the registered holder. In addition, a determination as to any
group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 6, in determining the number of
outstanding shares of Common Stock, a registered holder may rely on the number
of outstanding shares of Common Stock as reflected in (A) the Company’s most
recent periodic or annual report filed with the Securities and Exchange
Commission, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or the Company’s
transfer agent setting forth the number of shares of Common Stock outstanding.
The provisions of this Section 6 shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 6 to correct
this subsection (or any portion hereof) which may be defective or inconsistent
with the intended beneficial ownership limitation herein contained or to make
changes or supplements necessary or desirable to properly give effect to such
limitation. The limitations contained in this paragraph shall apply to a
successor holder of a Warrant.

 

7. Other Provisions Relating to Rights of Holders of Warrants.

 

7.1. No Rights as Stockholder. Except as otherwise specifically provided herein,
a registered holder, solely in its capacity as a holder of a Warrant, shall not
be entitled to vote or receive dividends or be deemed the holder of share
capital of the Company for any purpose, nor shall anything contained in this
Warrant Agreement be construed to confer upon a registered holder, solely in its
capacity as the registered holder of a Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the registered holder of the Warrant Shares which it is then
entitled to receive upon the due exercise of a Warrant. A Warrant does not
entitle the registered holder thereof to any of the rights of a stockholder.

 

7.2. Reservation of Common Stock. The Company shall at all times reserve and
keep available a number of its authorized but unissued shares of Common Stock
that will be sufficient to permit the exercise in full of all outstanding
Warrants issued pursuant to this Warrant Agreement.

 



 7 

 

 

8. Concerning the Warrant Agent and Other Matters.

 

8.1 Concerning the Warrant Agent. The Warrant Agent:

 

a) shall have no duties or obligations other than those expressly set forth
herein and no duties or obligations shall be inferred or implied;

 

b) may rely on and shall be held harmless and protected and shall incur no
liability for or in respect of any action taken, suffered or omitted to be taken
by it in reliance upon any certificate, statement, instrument, opinion, notice,
letter, facsimile transmission, telegram or other document, or any security
delivered to it, and believed by it to be genuine and to have been made or
signed by the proper party or parties, or upon any written or oral instructions
or statements from the Company with respect to any matter relating to its acting
as Warrant Agent hereunder;

 

c) may consult with counsel satisfactory to it (including counsel for the
Company) and the advice or opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
to be taken by it in accordance with such advice or opinion of such counsel;

 

d) shall be held harmless by the Company and any other person in respect of any
action taken, suffered or omitted to be taken by the Warrant Agent hereunder in
accordance with any determination as to whether or not a Warrant received by the
Warrant Agent is duly, completely and correctly executed;

 

e) shall not be obligated to expend or risk its own funds or to take any action
that it believes would expose or subject it to expense or liability or to a risk
of incurring expense or liability, unless it has been furnished with assurances
of repayment or indemnity satisfactory to it;

 

f) shall not be liable or responsible for any failure of the Company to comply
with any of its obligations relating to the Registration Statement or this
Warrant Agreement, including without limitation obligations under applicable
regulation or law;

 

g) and its officers, directors and employees, may become the owner of, or
acquire any interest in, any Warrant, with the same rights that it or they would
have were it not the Warrant Agent hereunder, and, to the extent permitted by
applicable law, it or they may engage or be interested in any financial or other
transaction with the Company and may act on, or as a depositary, trustee or
agent for, any committee or body of holders of Warrants, or other securities or
obligations of the Company, as freely as if it were not the Warrant Agent
hereunder. Nothing in this Warrant Agreement shall be deemed to prevent the
Warrant Agent from acting as trustee under an indenture;

 

h) shall not be under any liability for interest on any monies at any time
received by it pursuant to any of the provisions of this Warrant Agreement;

 

i) shall not be accountable or under any duty or responsibility for the use by
the Company of any Warrants authenticated by the Warrant Agent and delivered by
it to the Company pursuant to this Warrant Agreement or for the application by
the Company of the proceeds of the issue and sale, or exercise, of the Warrants;

 

j) shall have no duty or responsibility in case of any default by the Company in
the performance of its covenants or agreements contained herein or in any
Warrant or in the case of the receipt of any written demand from any Warrant
holder with respect to such default, including, without limiting the generality
of the foregoing, any duty or responsibility to initiate or attempt to initiate
any proceedings at law or otherwise or to make any demand upon the Company;

 

k) shall not be responsible for any failure of the Company to comply with any of
the covenants contained in this Warrant Agreement or in the Warrants to be
complied with by the Company;

 



 8 

 

 

l) may execute any of the trusts or powers hereunder or perform any duties
hereunder either directly or by or through agents or attorneys-in-fact, and the
Warrant Agent shall not be responsible for any loss or expense arising out of,
or in connection with, the actions or omissions to act of its agents or
attorneys-in-fact, so long as the Warrant Agent acts without gross negligence or
willful misconduct (each as determined by a final, non-appealable judgment of a
court of competent jurisdiction) in connection with the selection of such agents
or attorneys-in-fact; and

 

m) shall act hereunder solely as agent for the Company, and its duties shall be
determined solely by the provisions hereof. The Warrant Agent shall not assume
any obligations or relationship of agency or trust with any of the owners or
holders of the Warrants. The Warrant Agent shall not be liable for anything
which it may do or refrain from doing in connection with this Warrant Agreement
except for its own gross negligence, bad faith or willful misconduct (as each is
determined by a final, non-appealable judgment of a court of competent
jurisdiction). The Warrant Agent shall not be liable for any error of judgment
made by it, unless it shall be proved that the Warrant Agent was grossly
negligent in ascertaining the pertinent facts (as determined by a final,
non-appealable judgment of a court of competent jurisdiction).

 

8.2 Payment of Taxes. The Company will from time to time promptly pay all taxes
and charges that may be imposed upon the Company or the Warrant Agent in respect
of the issuance or delivery of shares of Common Stock upon the exercise of
Warrants, but the Company may require the Common Stock holders to pay any
transfer taxes in respect of the Warrants or such shares. The Warrant Agent may
refrain from registering any transfer or issue or delivery of any Warrant Shares
unless or until the persons requesting the registration or issuance shall have
paid to the Warrant Agent for the account of the Company the amount of such tax
or charge, if any, or shall have established to the reasonable satisfaction of
the Company and the Warrant Agent that such tax or charge, if any, has been
paid.

 

8.3 Resignation, Consolidation, or Merger of Warrant Agent.

 

8.3.1. Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving thirty (30) days’
notice in writing to the Company, or such shorter period of time agreed to by
the Company. If the office of the Warrant Agent becomes vacant by resignation or
incapacity to act or otherwise, the Company shall appoint in writing a successor
Warrant Agent in place of the Warrant Agent. If the Company shall fail to make
such appointment within a period of 30 days after it has been notified in
writing of such resignation or incapacity by the Warrant Agent or by the holder
of the Warrant (who shall, with such notice, submit his Warrant for inspection
by the Company), then the Warrant Agent or the holder of any Warrant may apply
to the any court of competent jurisdiction for the appointment of a successor
Warrant Agent at the Company’s cost. Pending appointment of a successor to such
Warrant Agent, either by the Company or by such a court, the duties of the
Warrant Agent shall be carried out by the Company. Any successor Warrant Agent
(but not including the initial Warrant Agent), whether appointed by the Company
or by such court, shall be a person organized and existing under the laws of any
state or of the United States of America, in good standing, and authorized under
such laws to exercise shareowner services powers and subject to supervision or
examination by federal or state authority. After appointment, any successor
Warrant Agent shall be vested with all the authority, powers, rights,
immunities, duties, and obligations of its predecessor Warrant Agent with like
effect as if originally named as Warrant Agent hereunder, without any further
act or deed, and except for executing and delivering documents as provided in
the sentence that follows, the predecessor Warrant Agent shall have no further
duties, obligations, responsibilities or liabilities hereunder, but shall be
entitled to all rights that survive the termination of this Warrant Agreement
and the resignation or removal of the Warrant Agent, including but not limited
to its right to indemnity hereunder. If for any reason it becomes necessary or
appropriate, the predecessor Warrant Agent shall execute and deliver, at the
expense of the Company, an instrument transferring to such successor Warrant
Agent all the authority, powers, and rights of such predecessor Warrant Agent
hereunder; and upon request of any successor Warrant Agent the Company shall
make, execute, acknowledge, and deliver any and all instruments in writing for
more fully and effectually vesting in and confirming to such successor Warrant
Agent all such authority, powers, rights, immunities, duties, and obligations.

 

8.3.2. Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall give notice thereof to the predecessor
Warrant Agent and the transfer agent for the Common Stock not later than the
effective date of any such appointment.

 



 9 

 

 

8.3.3. Merger or Consolidation of Warrant Agent. Any person into which the
Warrant Agent may be merged or converted or with which it may be consolidated or
any person resulting from any merger, conversion or consolidation to which the
Warrant Agent shall be a party or any person succeeding to the shareowner
services business of the Warrant Agent or any successor Warrant Agent shall be
the successor Warrant Agent under this Warrant Agreement, without any further
act or deed. For purposes of this Warrant Agreement, “person” shall mean any
individual, firm, corporation, partnership, limited liability company, joint
venture, association, trust or other entity, and shall include any successor (by
merger or otherwise) thereof or thereto.

 

8.4. Fees and Expenses of Warrant Agent.

 

8.4.1. Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration in an amount separately agreed to between Company and Warrant Agent
for its services as Warrant Agent hereunder and will reimburse the Warrant Agent
upon demand for all expenditures (including reasonable counsel fees and
expenses) that the Warrant Agent may reasonably incur in the preparation,
delivery, administration, execution and amendment of this Warrant Agreement and
the exercise and performance of its duties hereunder. The Warrant Agent fees,
including postage and any out-of-pocket and/or per item fees incurred by the
Warrant Agent, shall be paid in accordance with the payment terms and
instructions set forth on each invoice provided to the Company by the Warrant
Agent. It is understood and agreed that all services to be performed by Warrant
Agent shall cease if full payment for its services has not been received in
accordance with such payment terms and conditions, and said services will not
commence thereafter until all payment due has been received by Warrant Agent.

 

8.4.2. Further Assurances. The Company agrees to perform, execute, acknowledge,
and deliver or cause to be performed, executed, acknowledged, and delivered all
such further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Warrant Agreement.

 

8.5. Liability of Warrant Agent.

 

8.5.1. Reliance on Company Statement. Whenever in the performance of its duties
under this Warrant Agreement, the Warrant Agent shall deem it necessary or
desirable that any fact or matter be proved or established by the Company prior
to taking or suffering any action hereunder, such fact or matter may be deemed
to be conclusively proved and established by a statement signed by the President
of the Company and delivered to the Warrant Agent, and the Warrant Agent is
hereby authorized and directed to apply to such officer for advice and
instructions in connection with its duties and responsibilities hereunder. Such
certificate will be full authorization to the Warrant Agent for any action
taken, suffered or omitted to be taken by it in reliance upon such certificate,
and the Warrant Agent will not be liable for any such action taken, suffered or
omitted to be taken by it in accordance with any such instructions or pursuant
to the provisions of this Warrant Agreement.

 

8.5.2. Indemnity. The Warrant Agent shall be liable hereunder only for its own
gross negligence, willful misconduct or bad faith (each as determined by a
final, non-appealable judgment of a court of competent jurisdiction). The
Company agrees to indemnify the Warrant Agent for, and to hold it harmless
against, any loss, liability, suit, action, proceeding, judgment, claim,
settlement, cost or expense (including reasonable counsel fees and expenses),
incurred without gross negligence, willful misconduct or bad faith on the part
of the Warrant Agent (each as determined by a final, non-appealable judgment of
a court of competent jurisdiction), for any action taken, suffered or omitted to
be taken by the Warrant Agent in connection with the preparation, delivery,
acceptance, administration, execution and amendment of this Warrant Agreement
and the exercise and performance of its duties hereunder, including the costs
and expenses of defending against any claim of liability arising therefrom,
directly or indirectly, and the costs and expenses of enforcing its rights
hereunder.

 

8.5.3. Limitation of Liability. The Warrant Agent’s aggregate liability, if any,
during the term of this Warrant Agreement with respect to, arising from, or
arising in connection with this Warrant Agreement, or from all services provided
or omitted to be provided under this Warrant Agreement, whether in contract, or
in tort, or otherwise, is limited to, and shall not exceed, the annual amounts
paid or payable hereunder by the Company to Warrant Agent as fees and charges,
but not including reimbursable expenses.

 



 10 

 

 

8.5.4 Disputes. In the event any question or dispute arises with respect to the
proper interpretation of this Warrant Agreement or the Warrant Agent’s duties
hereunder or the rights of the Company or of any holder of a Warrant, the
Warrant Agent shall not be required to act and shall not be held liable or
responsible for refusing to act until the question or dispute has been
judicially settled (and the Warrant Agent may, if it deems it advisable, but
shall not be obligated to, file a suit in interpleader or for a declaratory
judgment for such purpose) by final judgment rendered by a court of competent
jurisdiction, binding on all parties interested in the matter which is no longer
subject to review or appeal, or settled by a written document in form and
substance satisfactory to the Warrant Agent and executed by the Company and each
other interested party. In addition, the Warrant Agent may require for such
purpose, but shall not be obligated to require, the execution of such written
settlement by all the Warrant holders, as applicable, and all other parties that
may have an interest in the settlement.

 

8.5.5 Exclusions. The Warrant Agent shall have no responsibility with respect to
the validity of this Warrant Agreement or with respect to the validity of any
Warrant; nor shall it be responsible for any breach by the Company of any
covenant or condition contained in this Warrant Agreement or in any Warrant; nor
shall it be responsible or have any duty to make any calculation or adjustment,
or to determine when any calculation or adjustment required under the provisions
of this Warrant Agreement, including but not limited to Section 4 hereof, should
be made, how it should be made or what it should be, or have any responsibility
or liability for the manner, method or amount of any such calculation or
adjustment or the ascertaining of the existence of facts that would require any
such calculation or adjustment, including but not limited to any calculation or
determination of “fair market value” and any calculation or determination made
in connection with an exercise of Warrants on a “cashless basis;” nor shall it
by any act hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any shares of Common Stock to be issued pursuant
to this Warrant Agreement or any Warrant or as to whether any securities will,
when issued, be validly authorized and issued, fully paid, non-assessable and
free from all preemptive rights, taxes, liens and charges; nor will the Warrant
Agent be under any duty or responsibility to ensure compliance with any
applicable federal or state securities laws in connection with the issuance,
transfer or exchange of Warrants.

 

8.6. Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Warrant Agreement and agrees to perform the same upon the
express terms and conditions herein set forth and among other things, shall
account promptly to the Company with respect to Warrants exercised and
concurrently account for, and pay to the Company, all moneys received by the
Warrant Agent for the purchase of shares of Common Stock through the exercise of
Warrants.

 

9. Miscellaneous Provisions.

 

9.1. Successors. All the covenants and provisions of this Warrant Agreement by
or for the benefit of the Company or the Warrant Agent shall bind and inure to
the benefit of their respective successors and assigns.

 

9.2. Notices. Any notice, statement or demand authorized by this Warrant
Agreement to be given or made by the Warrant Agent or by the holder of any
Warrant to or on the Company shall be sufficiently given when so delivered if by
hand or overnight delivery or if sent by certified mail or private courier
service within five days after deposit of such notice, postage prepaid,
addressed (until another address is filed in writing by the Company with the
Warrant Agent), as follows:

 

Soligenix, Inc.
29 Emmons Drive, Suite C-10
Princeton, New Jersey 08540
(609) 538-8200

Attn: Chief Executive Officer

 



 11 

 

 

Any notice, statement or demand authorized by this Warrant Agreement to be given
or made by the holder of any Warrant or by the Company to or on the Warrant
Agent shall be sufficiently given when so delivered if by hand or overnight
delivery or if sent by certified mail or private courier service within five
days after deposit of such notice, postage prepaid, addressed (until another
address is filed in writing by the Warrant Agent with the Company), as follows:

 

American Stock Transfer & Trust Company, LLC

48 Wall Street, 22nd floor

New York, New York 10005

Attn: General Counsel

 

with a copy in each case to:

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attention: Amy Cioffi

Email: Reorgwarrants@amstock.com

 

9.3. Applicable law. The validity, interpretation, and performance of this
Warrant Agreement and of the Warrants shall be governed in all respects by the
laws of the State of New York, without giving effect to conflicts of law
principles that would result in the application of the substantive laws of
another jurisdiction. The Company hereby agrees that any action, proceeding or
claim against it arising out of or relating in any way to this Warrant Agreement
may be brought and enforced in the courts of the State of New York or the United
States District Court for the Southern District of New York, and irrevocably
submits to such jurisdiction, which jurisdiction shall be non-exclusive. The
Company hereby waives any objection to such non-exclusive jurisdiction and that
such courts represent an inconvenience forum. Any such process or summons to be
served upon the Company may be served by transmitting a copy thereof by
registered or certified mail, return receipt requested, postage prepaid,
addressed to it at the address set forth in Section 9.2 hereof. Such mailing
shall be deemed personal service and shall be legal and binding upon the Company
in any action, proceeding or claim.

 

9.4. Persons Having Rights under this Warrant Agreement. Nothing in this Warrant
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
person or corporation other than the parties hereto, the registered holders of
the Warrants, certain indemnitees pursuant to Section 8.4.2, and, for purposes
of Sections 3.3, 9.3 and 9.8, the Underwriter, any right, remedy, or claim under
or by reason of this Warrant Agreement or of any covenant, condition,
stipulation, promise, or agreement hereof. The Underwriters shall be deemed to
be an express third-party beneficiary of this Warrant Agreement with respect to
Sections 3.3, 9.3 and 9.8 hereof. All covenants, conditions, stipulations,
promises, and agreements contained in this Warrant Agreement shall be for the
sole and exclusive benefit of the parties hereto (and the Underwriters with
respect to the Sections 3.3, 9.3 and 9.8 hereof and those certain indemnitees
pursuant to Section 8.4.2) and their successors and assigns and of the
registered holders of the Warrants.

 

9.5. Examination of the Warrant Agreement. A copy of this Warrant Agreement
shall be available at all reasonable times at the office of the Warrant Agent
designated for such purpose for inspection by the registered holder of any
Warrant. Prior to such inspection, the Warrant Agent may require any such holder
to submit his Warrant for inspection by it.

 

9.6. Counterparts. This Warrant Agreement may be executed in any number of
original, facsimile or electronic counterparts and each of such counterparts
shall for all purposes be deemed to be an original, and all such counterparts
shall together constitute but one and the same instrument.

 

9.7. Effect of Headings. The Section headings herein are for convenience only
and are not part of this Warrant Agreement and shall not affect the
interpretation thereof.

 

9.8 Amendments. This Warrant Agreement may be amended by the parties hereto
without the consent of any registered holder for the purpose of curing any
ambiguity, or of curing, correcting or supplementing any defective provision
contained herein or adding or changing any other provisions with respect to
matters or questions arising under this Warrant Agreement as the parties may
deem necessary or desirable and that the parties deem shall not adversely affect
the interest of the registered holders. All other modifications or amendments,
including any amendment to increase the Warrant Price or shorten the Exercise
Period, shall require the written consent of the Underwriter and the registered
holders of a majority of the then outstanding Warrants.

 



 12 

 

 

9.9 Severability. This Warrant Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Warrant Agreement or of any other term or
provision hereof; provided, that if such invalid or unenforceable term affects
the rights, duties, obligations or liabilities of the Warrant Agent, the Warrant
Agent shall be entitled to resign immediately. Furthermore, in lieu of any such
invalid or unenforceable term or provision, the parties hereto intend that there
shall be added as a part of this Warrant Agreement a provision as similar in
terms to such invalid or unenforceable provision as may be possible and be valid
and enforceable.

 

9.10 Force Majeure. In the event either party is unable to perform its
obligations under the terms of this Warrant Agreement because of acts of God,
strikes, failure of carrier or utilities, equipment or transmission failure or
damage that is reasonably beyond its control, or any other cause that is
reasonably beyond its control, such party shall not be liable for damages to the
other for any damages resulting from such failure to perform or otherwise from
such causes. Performance under this Warrant Agreement shall resume when the
affected party or parties are able to perform substantially that party’s duties;
provided, that in no event shall this provision relieve the Company of its
indemnification obligations hereunder.

 

9.11 Consequential Damages. Notwithstanding anything in this Warrant Agreement
to the contrary, except for indemnification of third party claims by the Company
pursuant to Section 8.4.2, neither party to this Warrant Agreement shall be
liable to the other party for any consequential, indirect, punitive, special or
incidental damages of any kind whatsoever (including but not limited to lost
profits), even if that party has been advised of or has foreseen the likelihood
of such losses or damages and regardless of the form of action.

 

9.12 Customer Identification Program. The Company acknowledges that the Warrant
Agent is subject to the customer identification program (“Customer
Identification Program”) requirements under the USA PATRIOT Act and its
implementing regulations, and that the Warrant Agent must obtain, verify and
record information that allows the Warrant Agent to identify the Company.
Accordingly, prior to accepting an appointment hereunder, the Warrant Agent may
request information from the Company that will help the Warrant Agent to
identify the Company, including without limitation the Company’s physical
address, tax identification number, organizational documents, certificate of
good standing, license to do business, or any other information that the Warrant
Agent deems necessary. The Company agrees that the Warrant Agent cannot accept
an appointment hereunder unless and until the Warrant Agent verifies the
Company’s identity in accordance with the Customer Identification Program
requirements.

 



 13 

 

 

IN WITNESS WHEREOF, this Warrant Agreement has been duly executed by the parties
hereto as of the day and year first above written.

 

SOLIGENIX, INC.         By: /s/ Christopher J. Schaber   Name: Christopher J.
Schaber, PhD   Title: President and CEO         AMERICAN STOCK TRANSFER & TRUST
COMPANY, LLC       By: /s/ Michael Legregin   Name: Michael Legregin   Title:
Senior Vice President  

 

 

14

 

